DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0081575 A1 to Li et al. (hereinafter "Li") in view of U.S. Patent Application Publication 2015/0235098 A1 to Lee et al. (hereinafter "Lee").
Regarding Claim 1, Li teaches a fingerprint unlocking method, wherein the method comprises: when a terminal is in a screen-locked state, determining, by the terminal, whether (Claim 1; Fig. 1; Para. 36 of Li; mobile terminal 10 may include a touch control system 100 including a series of executable instructions, a memory 11, a storage controller 12, a processor 13, a peripheral interface 14, a touch screen 15 and a touch fingerprint sensor 16
Fig. 4; Para. 53-61 of Li; detection module 120 may further include a capacitance difference value acquisition submodule 121 and a touch information acquisition submodule 122… touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16
Fig. 8; Para. 62-70 of Li; preset operation includes, but not limited to, controlling the touch fingerprint sensor 16 for fingerprint identification, unlocking the mobile terminal 10 through the touch fingerprint sensor 16).
Li does not explicitly disclose that if the operation of the user meets the preset condition, displaying a fingerprint recognition identifier on a touch display screen of the terminal, wherein a display area of the fingerprint recognition identifier is an area in which fingerprint recognition can be performed.
However, Lee teaches that if an operation of a user meets a preset condition, displaying a fingerprint recognition identifier on a touch display screen of a terminal, wherein a display  (Figs. 2-4B; Para. 59-70 of Lee; fingerprint scan sensor 220 is a sensor for recognizing a user's fingerprint. The fingerprint scan sensor 220 may be located on a front surface of the electronic device 200 on which the display unit 230 is located and may be mounted to an area close to the display unit 230… fingerprint scan sensor 220 may be installed in the home key 245… In a swipe type fingerprint scan sensor, the user drags a position of a finger across the fingerprint scan sensor 220…  controller 201 includes a guide area display module 251, a guide information display module 253, a touch attribute determination module 255, and a fingerprint recognition processing module 257 which performs fingerprint recognition. The guide area display module 251 displays an area for guiding a finger touch in some areas of the display unit 230 in a fingerprint mode… controller 201 controls the display of the guide area in the a fingerprint mode, data to induce a touch of a finger in the guide area displayed when a fingerprint is to be registered, data to induce positioning of a finger via analysis of touch information, and data to induce a fingerprint scan when a finger touch meets a preset condition… The swipe type fingerprint scan sensor sequentially recognizes the finger (that is, a fingerprint) dragged across one dimensionally or linearly arranged sensor electrodes and then combines the recognized fingerprint sequences into a two-dimensional fingerprint image via processing. The area type fingerprint scan sensor acquires a two-dimensional fingerprint image when the user places a finger onto a two-dimensionally arranged sensor).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that if the operation of the user meets the preset  Lee in order to modify the device taught by Li. The motivation to combine these analogous arts would have been to provide diverse screen displays in adaptation to various conditions to implement an optimal environment for utilizing the electronic device resulting in improvement of user convenience (Para. 105 of Lee).

Regarding Claim 2, the combination of Li and Lee teaches that the operation of the user is that the user touches the touch display screen or performs a floating operation on the touch display screen, and the determining, by the terminal, whether an operation of a user meets a preset condition is: determining, by the terminal based on a capacitance signal generated by the operation of the user on the touch display screen, wherein the capacitance signal is greater than or equal to a capacitance value of a preset threshold (Figs. 4-6, 8-9; Para. 55-74 of Li; touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16, and when the value of the effective touch information is larger than the preset touch information threshold value, terminate a response by the touch fingerprint sensor 16 to the touch control operation).

Regarding Claim 4, the combination of Li and Lee teaches that the operation of the user is that the user touches the touch display screen, and the determining, by the terminal, whether an operation of a user meets a preset condition is: determining, by the terminal based on a capacitance signal generated by the operation of the user on the touch display screen, whether an area in which a finger of the user touches the touch display screen is in a preset area, wherein the preset area is the area in which fingerprint recognition can be performed (Figs. 4-6, 8-9; Para. 55-74 of Li; touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16, and when the value of the effective touch information is larger than the preset touch information threshold value, terminate a response by the touch fingerprint sensor 16 to the touch control operation).

Regarding Claim 5, the combination of Li and Lee teaches that the operation of the user is that the user touches the touch display screen or performs a floating operation on the touch (Figs. 2-4B; Para. 59-70 of Lee; fingerprint scan sensor 220 is a sensor for recognizing a user's fingerprint. The fingerprint scan sensor 220 may be located on a front surface of the electronic device 200 on which the display unit 230 is located and may be mounted to an area close to the display unit 230… fingerprint scan sensor 220 may be installed in the home key 245… In a swipe type fingerprint scan sensor, the user drags a position of a finger across the fingerprint scan sensor 220…  controller 201 includes a guide area display module 251, a guide information display module 253, a touch attribute determination module 255, and a fingerprint recognition processing module 257 which performs fingerprint recognition. The guide area display module 251 displays an area for guiding a finger touch in some areas of the display unit 230 in a fingerprint mode… controller 201 controls the display of the guide area in the a fingerprint mode, data to induce a touch of a finger in the guide area displayed when a fingerprint is to be registered, data to induce positioning of a finger via analysis of touch information, and data to induce a fingerprint scan when a finger touch meets a preset condition… The swipe type fingerprint scan sensor sequentially recognizes the finger (that is, a fingerprint) dragged across one dimensionally or linearly arranged sensor electrodes and then combines the recognized fingerprint sequences into a two-dimensional fingerprint image via processing. The area type fingerprint scan sensor acquires a two-dimensional fingerprint image when the user places a finger onto a two-dimensionally arranged sensor
Fig. 7; Para. 95 of Lee; touch panel 752 includes a control circuit. In the case of the capacitive type touch panel, it is possible to detect physical contact or the approximation, or proximity, of a touch).

Regarding Claim 6, the combination of Li and Lee teaches that the operation of the user is an operation of the user on a phone key, and the determining, by the terminal, whether an operation of a user meets a preset condition is: determining, by the terminal based on a signal generated by the operation of the user on the phone key, whether the user presses an on/off key or a volume key, or whether the user simultaneously presses a volume-up key and a volume-down key (Figs. 2-4B; Para. 59-70 of Lee; fingerprint scan sensor 220 is a sensor for recognizing a user's fingerprint. The fingerprint scan sensor 220 may be located on a front surface of the electronic device 200 on which the display unit 230 is located and may be mounted to an area close to the display unit 230… fingerprint scan sensor 220 may be installed in the home key 245… In a swipe type fingerprint scan sensor, the user drags a position of a finger across the fingerprint scan sensor 220…  controller 201 includes a guide area display module 251, a guide information display module 253, a touch attribute determination module 255, and a fingerprint recognition processing module 257 which performs fingerprint recognition. The guide area display module 251 displays an area for guiding a finger touch in some areas of the display unit 230 in a fingerprint mode… controller 201 controls the display of the guide area in the a fingerprint mode, data to induce a touch of a finger in the guide area displayed when a fingerprint is to be registered, data to induce positioning of a finger via analysis of touch information, and data to induce a fingerprint scan when a finger touch meets a preset condition… The swipe type fingerprint scan sensor sequentially recognizes the finger (that is, a fingerprint) dragged across one dimensionally or linearly arranged sensor electrodes and then combines the recognized fingerprint sequences into a two-dimensional fingerprint image via processing. The area type fingerprint scan sensor acquires a two-dimensional fingerprint image when the user places a finger onto a two-dimensionally arranged sensor
NOTE – Incorporating the pressing of an on/off key, a volume key, a volume-up key and a volume-down key instead of the home key taught by the combination of Li and Lee would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed as this modification can be pursued with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to better manage the power requirements of a mobile device so as to reduce the power requirements during fingerprint sensing).

Regarding Claim 7, the combination of Li and Lee teaches that after the terminal determines that the operation of the user meets the preset condition, the method further comprises: starting, by the terminal, a fingerprint detector (Figs. 4-6, 8-9; Para. 55-74 of Li; touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16, and when the value of the effective touch information is larger than the preset touch information threshold value, terminate a response by the touch fingerprint sensor 16 to the touch control operation).

Regarding Claim 8, Li teaches a terminal, wherein the terminal comprises a processor, a touch display screen, and a fingerprint detector, and the fingerprint detector is built in the terminal (Fig. 1; Para. 36 of Li; mobile terminal 10 may include a touch control system 100 including a series of executable instructions, a memory 11, a storage controller 12, a processor 13, a peripheral interface 14, a touch screen 15 and a touch fingerprint sensor 16); and the processor is configured to: when the terminal is in a screen-locked state, determine whether an operation of a user meets a preset condition (Fig. 4; Para. 53-61 of Li; detection module 120 may further include a capacitance difference value acquisition submodule 121 and a touch information acquisition submodule 122… touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16
Fig. 8; Para. 62-70 of Li; preset operation includes, but not limited to, controlling the touch fingerprint sensor 16 for fingerprint identification, unlocking the mobile terminal 10 through the touch fingerprint sensor 16).
Li does not explicitly disclose that if the operation of the user meets the preset condition, control the touch display screen to display a fingerprint recognition identifier, wherein a display area of the fingerprint recognition identifier is an area in which fingerprint recognition can be performed.
However, Lee teaches that if an operation of a user meets a preset condition, displaying a fingerprint recognition identifier on a touch display screen of a terminal, wherein a display area of the fingerprint recognition identifier is an area in which fingerprint recognition can be performed (Figs. 2-4B; Para. 59-70 of Lee; fingerprint scan sensor 220 is a sensor for recognizing a user's fingerprint. The fingerprint scan sensor 220 may be located on a front surface of the electronic device 200 on which the display unit 230 is located and may be mounted to an area close to the display unit 230… fingerprint scan sensor 220 may be installed in the home key 245… In a swipe type fingerprint scan sensor, the user drags a position of a finger across the fingerprint scan sensor 220…  controller 201 includes a guide area display module 251, a guide information display module 253, a touch attribute determination module 255, and a fingerprint recognition processing module 257 which performs fingerprint recognition. The guide area display module 251 displays an area for guiding a finger touch in some areas of the display unit 230 in a fingerprint mode… controller 201 controls the display of the guide area in the a fingerprint mode, data to induce a touch of a finger in the guide area displayed when a fingerprint is to be registered, data to induce positioning of a finger via analysis of touch information, and data to induce a fingerprint scan when a finger touch meets a preset condition… The swipe type fingerprint scan sensor sequentially recognizes the finger (that is, a fingerprint) dragged across one dimensionally or linearly arranged sensor electrodes and then combines the recognized fingerprint sequences into a two-dimensional fingerprint image via processing. The area type fingerprint scan sensor acquires a two-dimensional fingerprint image when the user places a finger onto a two-dimensionally arranged sensor).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that if the operation of the user meets the preset condition, control the touch display screen to display a fingerprint recognition identifier, wherein a display area of the fingerprint recognition identifier is an area in which fingerprint recognition can be performed using the teachings of Lee in order to modify the device taught by Li. The motivation to combine these analogous arts would have been to provide diverse screen displays in adaptation to various conditions to implement an optimal environment for utilizing the electronic device resulting in improvement of user convenience (Para. 105 of Lee).

Regarding Claim 9, the combination of Li and Lee teaches that the operation of the user is that the user touches the touch display screen or performs a floating operation on the touch display screen; and the processor is configured to: determine, based on a capacitance signal generated by the operation of the user on the touch display screen, wherein the capacitance (Figs. 4-6, 8-9; Para. 55-74 of Li; touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16, and when the value of the effective touch information is larger than the preset touch information threshold value, terminate a response by the touch fingerprint sensor 16 to the touch control operation).

Regarding Claim 11, the combination of Li and Lee teaches that the operation of the user is that the user touches the touch display screen; and the processor is configured to: determine, based on a capacitance signal generated by the operation of the user on the touch display screen, whether an area in which a finger of the user touches the touch display screen is in a preset area, wherein the preset area is the area in which fingerprint recognition can be performed (Figs. 4-6, 8-9; Para. 55-74 of Li; touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16, and when the value of the effective touch information is larger than the preset touch information threshold value, terminate a response by the touch fingerprint sensor 16 to the touch control operation).

Regarding Claim 12, the combination of Li and Lee teaches that the operation of the user is that the user touches the touch display screen or performs a floating operation on the touch display screen; and the processor is configured to: determine, based on a capacitance signal generated by the operation of the user on the touch display screen, whether a finger of the user slides from an area far away from the area in which fingerprint recognition can be performed toward the area in which fingerprint recognition can be performed (Figs. 2-4B; Para. 59-70 of Lee; fingerprint scan sensor 220 is a sensor for recognizing a user's fingerprint. The fingerprint scan sensor 220 may be located on a front surface of the electronic device 200 on which the display unit 230 is located and may be mounted to an area close to the display unit 230… fingerprint scan sensor 220 may be installed in the home key 245… In a swipe type fingerprint scan sensor, the user drags a position of a finger across the fingerprint scan sensor 220…  controller 201 includes a guide area display module 251, a guide information display module 253, a touch attribute determination module 255, and a fingerprint recognition processing module 257 which performs fingerprint recognition. The guide area display module 251 displays an area for guiding a finger touch in some areas of the display unit 230 in a fingerprint mode… controller 201 controls the display of the guide area in the a fingerprint mode, data to induce a touch of a finger in the guide area displayed when a fingerprint is to be registered, data to induce positioning of a finger via analysis of touch information, and data to induce a fingerprint scan when a finger touch meets a preset condition… The swipe type fingerprint scan sensor sequentially recognizes the finger (that is, a fingerprint) dragged across one dimensionally or linearly arranged sensor electrodes and then combines the recognized fingerprint sequences into a two-dimensional fingerprint image via processing. The area type fingerprint scan sensor acquires a two-dimensional fingerprint image when the user places a finger onto a two-dimensionally arranged sensor
Fig. 7; Para. 95 of Lee; touch panel 752 includes a control circuit. In the case of the capacitive type touch panel, it is possible to detect physical contact or the approximation, or proximity, of a touch).

Regarding Claim 13, the combination of Li and Lee teaches that the operation of the user is an operation of the user on a phone key; and the processor is configured to: determine, based on a signal generated by the operation of the user on the phone key, whether the user presses an on/off key or a volume key, or whether the user simultaneously presses a volume-up key and a volume-down key (Figs. 2-4B; Para. 59-70 of Lee; fingerprint scan sensor 220 is a sensor for recognizing a user's fingerprint. The fingerprint scan sensor 220 may be located on a front surface of the electronic device 200 on which the display unit 230 is located and may be mounted to an area close to the display unit 230… fingerprint scan sensor 220 may be installed in the home key 245… In a swipe type fingerprint scan sensor, the user drags a position of a finger across the fingerprint scan sensor 220…  controller 201 includes a guide area display module 251, a guide information display module 253, a touch attribute determination module 255, and a fingerprint recognition processing module 257 which performs fingerprint recognition. The guide area display module 251 displays an area for guiding a finger touch in some areas of the display unit 230 in a fingerprint mode… controller 201 controls the display of the guide area in the a fingerprint mode, data to induce a touch of a finger in the guide area displayed when a fingerprint is to be registered, data to induce positioning of a finger via analysis of touch information, and data to induce a fingerprint scan when a finger touch meets a preset condition… The swipe type fingerprint scan sensor sequentially recognizes the finger (that is, a fingerprint) dragged across one dimensionally or linearly arranged sensor electrodes and then combines the recognized fingerprint sequences into a two-dimensional fingerprint image via processing. The area type fingerprint scan sensor acquires a two-dimensional fingerprint image when the user places a finger onto a two-dimensionally arranged sensor
NOTE – Incorporating the pressing of an on/off key, a volume key, a volume-up key and a volume-down key instead of the home key taught by the combination of Li and Lee would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed as this modification can be pursued with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to better manage the power requirements of a mobile device so as to reduce the power requirements during fingerprint sensing).

Claim 14, the combination of Li and Lee teaches that after determining that the operation of the user meets the preset condition, the processor is further configured to: enable or disable a fingerprint detector (Figs. 8-9; Para. 62-74 of Li; execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16, and when the value of the effective touch information is larger than the preset touch information threshold value, terminate a response by the touch fingerprint sensor 16 to the touch control operation).

Regarding Claim 15, the combination of Li and Lee teaches that the operation of the user is that the user touches the touch display screen or performs a floating operation on the touch display screen, and the determining, by the terminal, whether an operation of a user meets a preset condition is: determining, by the terminal based on a capacitance signal generated by the operation of the user on the touch display screen, wherein the capacitance signal is less than or equal to the capacitance value of the preset threshold (Figs. 4-6, 8-9; Para. 55-74 of Li; touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16, and when the value of the effective touch information is larger than the preset touch information threshold value, terminate a response by the touch fingerprint sensor 16 to the touch control operation).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Li in view of Lee, as applied to claims 1 and 8 above, and further in view of U.S. Patent Application Publication 2015/0185909 A1 to Gecnuk (hereinafter "Gecnuk").
Regarding Claims 3 and 10, the combination of Li and Lee does not explicitly disclose that the operation of the user is that the user performs a floating operation on the touch display screen; and the processor is configured to: determine, based on a capacitance signal generated by the operation of the user on the touch display screen, whether a distance between a finger of the user and the touch display screen is less than or equal to a preset threshold.
However, Gecnuk teaches that an operation of a user is that the user performs a floating operation on a touch display screen; and a processor is configured to: determine, based on a capacitance signal generated by the operation of the user on the touch display screen, whether a distance between a finger of the user and the touch display screen is less than or equal to a preset threshold (Figs. 1-5; Para. 17, 28-32 of ; processor PROC is connected to the capacitance detector CAPDET and the display driver DRIV, and arranged to control the capacitance detector CAPDET… first threshold corresponding to a first capacitance value in a range of 0.02-0.1 pF may be used to discriminate between the finger being at a distance).
 Gecnuk in order to modify the device taught by the combination of Li and Lee. The motivation to combine these analogous arts would have been to provide a touch panels, wherein the chance that an accidental input is detected as a result of an unintentional touching of the front surface may hereby be reduced considerably (Para. 47 of Gecnuk).

 Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
Examiner respectfully disagrees with applicant representative’s arguments that “If one were to overlay the guide area 510 over the sensor 16 of Li et al. the claim limitation would be met, but, there is no reason to overlay the guide area 510 over the sensor 16 in Li et al. The Applicant contends that it is inherent to Li et al. that something analogous to guide area 510 necessarily already is present on the touch screen, thus, one would be setting one guide area over another, making the alleged improvement to Li et al. redundant in view of Li et al. Lastly, the Examiner's rationale, that improved user convenience would be provided as a consequence of diverse displays in adaptation to various conditions, is irrelevant with respect to placing a guide area 510 proximate to, or even over, the sensor 16 of Li et al. For at least these reasons claim 1 is nonobvious over Li et al. in view of Lee et al. and “the Applicant contends that neither Li et al. nor Lee et al. speaks of pressing a home key. In particular, Lee et al. provides that "[t]he fingerprint scan sensor may be mounted to the home button" (paragraph [0110]) but the user is directed to "[s]wipe your finger over the home key" (paragraph [0124]) not to depress the home key in the manner of a volume control or power key”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner also disagrees and points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Li teaches a fingerprint unlocking method, wherein the method comprises: when a terminal is in a screen-locked state, determining, by the terminal, whether an operation of a user meets a preset condition (Claim 1; Fig. 1; Para. 36 of Li; mobile terminal 10 may include a touch control system 100 including a series of executable instructions, a memory 11, a storage controller 12, a processor 13, a peripheral interface 14, a touch screen 15 and a touch fingerprint sensor 16
Fig. 4; Para. 53-61 of Li; detection module 120 may further include a capacitance difference value acquisition submodule 121 and a touch information acquisition submodule 122… touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16
Fig. 8; Para. 62-70 of Li; preset operation includes, but not limited to, controlling the touch fingerprint sensor 16 for fingerprint identification, unlocking the mobile terminal 10 through the touch fingerprint sensor 16).
Lee teaches that if an operation of a user meets a preset condition, displaying a fingerprint recognition identifier on a touch display screen of a terminal, wherein a display area of the fingerprint recognition identifier is an area in which fingerprint recognition can be performed (Figs. 2-4B; Para. 59-70 of Lee; fingerprint scan sensor 220 is a sensor for recognizing a user's fingerprint. The fingerprint scan sensor 220 may be located on a front surface of the electronic device 200 on which the display unit 230 is located and may be mounted to an area close to the display unit 230… fingerprint scan sensor 220 may be installed in the home key 245… In a swipe type fingerprint scan sensor, the user drags a position of a finger across the fingerprint scan sensor 220…  controller 201 includes a guide area display module 251, a guide information display module 253, a touch attribute determination module 255, and a fingerprint recognition processing module 257 which performs fingerprint recognition. The guide area display module 251 displays an area for guiding a finger touch in some areas of the display unit 230 in a fingerprint mode… controller 201 controls the display of the guide area in the a fingerprint mode, data to induce a touch of a finger in the guide area displayed when a fingerprint is to be registered, data to induce positioning of a finger via analysis of touch information, and data to induce a fingerprint scan when a finger touch meets a preset condition… The swipe type fingerprint scan sensor sequentially recognizes the finger (that is, a fingerprint) dragged across one dimensionally or linearly arranged sensor electrodes and then combines the recognized fingerprint sequences into a two-dimensional fingerprint image via processing. The area type fingerprint scan sensor acquires a two-dimensional fingerprint image when the user places a finger onto a two-dimensionally arranged sensor).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that if the operation of the user meets the preset condition, displaying a fingerprint recognition identifier on a touch display screen of the terminal, wherein a display area of the fingerprint recognition identifier is an area in which fingerprint recognition can be performed using the teachings of Lee in order to modify the device taught by Li. The motivation to combine these analogous arts would have been to provide diverse screen displays in adaptation to various conditions to implement an optimal environment for utilizing the electronic device resulting in improvement of user convenience (Para. 105 of Lee).
Li and Lee teaches all the limitations of claim 1.
Additionally, in a swipe type fingerprint scan sensor, the user drags a position of a finger across the fingerprint scan sensor 220, which is installed in the home key. Dragging a finger across a key does require a user to exert a finite amount of pressure on the key, otherwise the gesture does not get registered. The claim language in claims 6 and 13 merely talks about pressing keys and is silent about the magnitude or the amount of pressure that needs to be applied to said keys. Therefore, incorporating the pressing of an on/off key, a volume key, a volume-up key and a volume-down key instead of the home key taught by the combination of Li and Lee would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed as this modification can be pursued with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation. Examiner further points out that according to MPEP §2144, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). 
Examiner further rejects independent claim 8 based on the combination of Li and Lee, and maintains the rejections for the remaining dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622